507 N.W.2d 235 (1993)
STATE of Minnesota, Respondent,
v.
Randy S. SELLERS, Appellant.
No. C4-93-633.
Supreme Court of Minnesota.
October 19, 1993.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that (a) the motion of Randy S. Sellers to accept an untimely petition for further review be, and the same is, granted; (b) that his petition for review be, and the same is, granted; (c) that the unpublished "Order-Opinion" of the court of appeals affirming his conviction of keeping ferrets without a permit in violation of St. Paul, Minn., Legis.Code § 198.02(d) (1992), be, and the same is, reversed, and (d) that the conviction be, and the same is, vacated. Minn.Stat. § 634.03 provides that "a confession of the defendant shall not be sufficient to warrant his conviction without evidence that the offense charged has been committed." There was disputed evidence as *236 to whether petitioner made self-incriminating statements to animal control officers when they came to his house and asked him if he still had ferrets in his house. The trial court was free to credit the testimony of the state's witnesses on this point. However, the only other evidence supporting the conviction was the evidence that petitioner refused to consent to a search of his residence by the officers to see if he in fact still had the ferrets in the house. Petitioner's refusal to consent to the search was ambiguous: it may be indicative of his guilt or it may be that he was simply standing on his rights, as he was free to do. There being no evidence corroborating the state's evidence that petitioner made self-incriminating statements, the evidence is not sufficient to sustain the conviction. Petitioner's conviction is therefore vacated.